Citation Nr: 1440452	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-24 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to higher initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active duty service from October 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 10 percent initial rating, effective from May 19, 2009.

In August 2013, the Board remanded the issue for additional development.  

In January 2014, the Appeals Management Center (AMC) awarded an initial rating of 30 percent for PTSD, effective from May 19, 2009.  As higher schedular ratings are available, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The claims folder has been converted in its entirety onto an electronic record (efolder) within the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  
 

FINDING OF FACT

The Veteran's PTSD symptoms cause no more occupational and social impairment than what results in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating for PTSD in excess of 30 percent have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the record indicates that the Veteran was provided with notice in February 2009 on the information and evidence necessary to substantiate his service connection claim, including degree and disability and effective date.  He was also notified about the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The duty to notify has been met. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and VA treatment records.  The Veteran was afforded May 2009 and November 2013 VA psychological examinations.  

In the August 2013 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain Outpatient Substance Abuse Clinic (OSAC) treatment records and VA treatment records after July 2011.  It also instructed the AOJ to furnish an updated VA examination and readjudicate the claim.  In response, the AOJ obtained VA treatment records through December 2013.  A July 2009 note within the updated VA treatment records reflects that the Veteran was discharged from OSAC program due to failure to attend.  The AOJ obtained a November 2013 VA psychological examination report and readjudicated the claim in January 2014.  Accordingly, the AOJ substantially complied with all of the Board's August 2013 remand instructions and VA has no further duty to obtain any additional records or conduct additional examinations.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II.  Analysis

The Veteran contends that his service-connected PTSD symptoms are more disabling than reflected by the assigned 30 percent initial rating. 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.  The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

Under the General Rating Formula, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Notably, a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The Veteran was afforded a May 2009 VA PTSD examination with review of the claims folder as part of his non service-connected pension claim.  The examiner noted past medical history of neck injury, hepatitis, bladder problems, migraines, hypertension, and alcohol dependence.  The Veteran was not undergoing current psychological treatment.  Psychological examination showed the Veteran to present with appropriate grooming and hygiene.  His psychomotor activity and speech processes were normal.  He had an appropriate affect.  He reported having a depressed mood about three times per week related to poor sleep.  Attention and orientation were normal.  Thought process was unremarkable.  However, for thought content, the examiner noted reports of intrusive Vietnam memories occurring about three times per week.  Psychosis was not observed.  Judgment was normal.  The Veteran exhibited insight into having psychological problems.  The examiner noted sleep disturbances described as early and mid-insomnia leading to three hours of sleep and combat nightmares occurring three times per week.  She reported that the Veteran had inappropriate behavior, but did not have obsessive/ritualistic behavior, panic attacks, homicidal ideation, or suicidal ideation.  The Veteran exhibited good impulse control.  The examiner believed the Veteran was able to maintain minimal personal hygiene and perform activities of daily living.  She assessed his memory as normal.  She recited the Veteran's military stressors in light of the PTSD criteria.  She noted that the Veteran was unemployed due to a 2003 neck injury.  The examiner diagnosed PTSD and an alcohol abuse disorder.  She commented that the Veteran consumed alcohol in part to promote sleep.  She provided a GAF of 61.

In June 2009, the Veteran reported that he had difficulty sleeping and experienced loneliness due to PTSD symptoms.  

July 2009 Outpatient Substance Abuse Counseling (OSAC) notes reflect that the Veteran was not an active participant and did not respond to the writer's phone calls.  The writer discharged the Veteran from the OSAC program.  

In his August 2011 substantive appeal, the Veteran stated that he had graphic nightmares of his Vietnam experiences.  He consumed alcohol in order to fall asleep.  He reported relationship difficulties with his family.  He said he lost his job as a fence laborer due to his irritable mood.  He believed that his PTSD symptoms had significantly interfered with his ability to maintain interpersonal relationships.   

November 2011 VA treatment records reflect that the Veteran had an annual psychological examination.  His only complaints were poor sleep and chronic pain.  He denied depression or anhedonia, but acknowledged lethargy.  Motivation and appetite were good.  He stated that he enjoyed playing pool and socializing with friends.  He reported that he did not have any mental health treatment until approximately 2008 when he attended an OSAC program for a couple of months.  He acknowledged a history of abuse of various substances, but denied recent usage.  Mental status examination showed the Veteran to be fully alert and oriented with appropriate grooming.  He exhibited cooperative behavior, but the examiner noted that the Veteran may not be a reliable historian.  Speech, mood, affect, and thought processes were all unremarkable.  Psychosis was not observed.  Memory was normal.  The examiner commented that the Veteran felt psychologically stable and declined psychotherapy.  She diagnosed PTSD and alcohol abuse.

January 2012 VA treatment records reflect that the Veteran failed to attend his scheduled OSAC intake consultation.  

November 2012 VA treatment records show that the Veteran had an annual psychological examination.  The report was substantially similar to the one given a year earlier. 

June 2013 VA treatment records reveal that the Veteran had a three-day inpatient admission for alcohol intoxication.  He did not exhibit signs of withdrawal during his stay.  He was stabilized and released to his home.

November 2013 VA treatment records reflect that the Veteran again reported for an annual psychological evaluation.  The report was substantially similar to those given in November 2011 and November 2012.  However, the examiner changed the diagnosis of alcohol abuse to a history of alcohol abuse.  

VA reexamined the Veteran for PTSD in November 2013.  The examiner reaffirmed the PTSD diagnosis.  She characterized it as productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.  The examiner reviewed the claims folder and noted that the Veteran continued to live alone.  However, he had some friendly acquaintances and good rapport with his various family members.  The examiner noted that the Veteran had been unemployed since a 2003 work injury.  She also commented that since the 2009 examination the Veteran had two inpatient admissions in June 2013 for alcohol intoxication.  However, he denied any alcohol use over the past three months.  The examiner listed the PTSD diagnostic criteria and indicated that the Veteran met each criterion to justify a PTSD diagnosis.  The examiner listed the pertinent symptoms as anxiety, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships.  She reported that there were no additional symptoms caused by PTSD.  She concluded that the severity of the PTSD symptoms was mild.  She cited the occasional nightmares and limited intrusive thoughts.  She noted that his irritability had improved and he had recently declined psychotherapy.  

The Veteran contends that an initial rating in excess of 30 percent is warranted for PTSD.  The next highest rating of 50 percent contemplates symptoms of a severity such as to cause occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, DC 9411. 

VA treatment records show that the Veteran's psychological treatment has been limited to annual examinations and that he has repeatedly turned down psychotherapy.  His symptoms generally consist of sleep disturbances and intrusive thoughts.  On one occasion, he cited irritability as the reason he lost his last job.  See August 2011 Veteran statement.  However, on multiple occasions, he indicated that he stopped working due to a 2003 neck injury.  See May 2009 and November 2013 VA examination reports; March 2009 Veteran statement.  The Board finds that assertions that his PTSD poses substantial occupational impairment unpersuasive as they are inconsistent with the record and generally implausible based upon the limited and mild nature of his PTSD symptoms.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

At all times, the Veteran has exhibited cooperative behavior with examining and treating clinicians.  He has maintained fair to good relationships with various family members and reports having some friends.  See November 2011, November 2012, and November 2013 annual VA psychological evaluations; November 2013 VA examination report.  The Board notes the August 2011 assertion of interpersonal relationship difficulties, but finds it unpersuasive upon a review of the record which otherwise suggests adequate social function.  Caluza, 7 Vet. App. at 510-511.

The Board finds the PTSD symptoms more closely approximate a severity of occupational and social impairment delineated by the 30 percent rating under General Rating Formula criteria.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DC 9411.  The overall severity of the PTSD symptoms summarized above does not reflect problems akin to flattened affect, noticeably impaired speech, panic attacks, significant memory/concentration impairments, impaired judgment, disturbance of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  Rather, his symptoms more closely approximate those delineated for a 30 percent rating-resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Id.  The Veteran has not demonstrated symptoms that are of a severity to approximate the symptoms contemplated by the 50 percent rating criteria.  Id.; see also November 2013 VA PTSD examination report.  

For the reasons stated above, the preponderance of the evidence is against the claim for a higher initial rating.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected PTSD to be fully contemplated by the rating criteria.  The symptoms consist of sleep disturbances, intrusive thoughts, irritability, and anxiety.  These symptoms are fully addressed by the rating criteria.  The Board finds that the degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to address all the service-connected symptoms.  However, in this case, there is no indication that service-connected symptoms have not been attributed to specific service-connected disabilities, and the Board finds no additional symptoms related to the combination of the Veteran's service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Additional action to consider a claim for a Total Rating for Compensation Based on Individual Unemployability (TDIU) is not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence clearly shows that the Veteran left work due a post-service neck injury.  His isolated report of significant occupational impairment is inconsistent with the clinical evidence suggesting PTSD symptoms of a mild nature.  (Compare August 2011 Veteran report with May 2009 and November 2013 VA examination reports; November 2011, November 2012, and November 2013 annual psychological evaluations).  TDIU is not for further consideration at this time.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


